Order of disposition, Family Court, Bronx County (Gayle P. Roberts, J.), entered on or about September 18, 2003, upon a fact-finding determination of permanent neglect, terminating respondent’s parental rights to the subject child and committing the child’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
A preponderance of the evidence at the dispositional hearing shows that while respondent had made some progress in eliminating the problems that led to the child’s placement, the progress was insufficient to warrant a suspended judgment. Under the circumstances, adoption by the family with whom the child has lived since birth is in his best interests (see Matter of Maryline A., 22 AD3d 227 [2005]). Concur—Mazzarelli, J.P., Marlow, Williams, Sweeny and Catterson, JJ.